Citation Nr: 0807447	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  04-43 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for an 
acquired psychiatric disorder, to include anxiety and 
depression.  


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from June 1963 to May 
19664.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied reopening the 
veteran's service connection claim for chronic anxiety with 
depression.  In an October 2004 statement of the case (SOC) 
the RO reopened the claim based upon the receipt of new 
service treatment records and denied entitlement to service 
connection upon reconsideration.  38 C.F.R. § 3.156(c) 
(2007).  In April 2006, the Board remanded the claim for 
additional development.  The case has now been returned to 
the Board for additional appellate consideration.  

It is noted that the veteran's initial claim for service 
connection for chronic anxiety with nervousness was denied by 
the RO in July 1992, and the veteran was notified that month.  
As noted above, the RO reopened the claim as indicated in an 
October 2004 SOC and reviewed the claim on a de novo basis.  
Still, it is pointed out that the Board does not have 
jurisdiction to consider a claim that has been previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must find 
that new and material evidence has been presented.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  See also 
Winters v. West, 12 Vet. App. 203 (1999).  Therefore, under 
the circumstances of this case, the issue is as stated on the 
title page.  


FINDINGS OF FACT

1.  In July 1992, the RO notified the veteran that it had 
denied his claim for service connection for chronic anxiety 
and nervousness.  The veteran did not appeal the RO's June 
1992 decision and it became final.  

2.  Evidence associated with the claims file since the RO's 
June 1992 decision is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for an acquired psychiatric disorder, 
to include anxiety and depression.  

3.  A personality disorder is not a disability for which 
service connection can be granted.  

4.  The evidence is at least in equitable equipoise as to 
whether an acquired psychiatric disorder (chronic anxiety) 
had its onset during active service and service connection is 
warranted.  


CONCLUSIONS OF LAW

1.  The RO's June 1992 denial is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2007).  

2.  Since the RO's June 1992 decision that denied service 
connection for chronic anxiety with nervousness, new and 
material evidence to reopen the claim for service connection 
for an acquired psychiatric disorder, to include anxiety and 
depression, has been received.  38 U.S.C.A. § 5108 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.156(a) (as in effect on and 
after August 29, 2001).  

3.  With resolution of all reasonable doubt resolved in the 
veteran's favor, an acquired psychiatric disorder (chronic 
anxiety), was incurred in service.  38 U.S.C.A. §§ 1112, 
1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Considering the record in light of the above-noted legal 
authority, and in view of the Board's favorable disposition 
of the claim on appeal, the Board finds that all notification 
and development action needed to fairly adjudicate the claim 
on appeal.


New and Material

Review of the record reflects that the veteran's claim for 
chronic anxiety with nervousness was initially denied in June 
1992 on the basis that the service treatment records were 
negative for treatment of a psychiatric condition, and such 
treatment was not indicated until many years thereafter.  In 
making this determination, the RO considered the claimant's 
available service treatment records and post service 
treatment records dated from discharge from service through 
1992.  The veteran was notified of the RO's denial in July 
1992.  The notice letter provided her with information as to 
her procedural and appellate rights.  She did not appeal this 
decision and it is final.  38 U.S.C.A. § 7105(a) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 20.302, 20.1103 (2007).  

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App. 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002 & Supp. 
2007).  Effective from August 29, 2001, the regulations 
defining "new and material evidence" were revised and 
clarify the types of assistance the VA will provide to a 
claimant attempting to reopen a previously denied claim.  
38 C.F.R. §§ 3.156(a) and 3.159(b).  These specific 
provisions are applicable only to claims filed on or after 
August 29, 2001.  As the veteran filed his claim seeking to 
reopen in December 2002, the Board has considered these 
provisions.  

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007).  
Under the amended regulations, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previously evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F 3d 1366 (Fed. Cir. 
2001).  

In this case, the evidence received since the RO's June 1992 
denial of service connection for chronic anxiety with 
nervousness includes some duplicate copies of previously 
considered treatment records.  Such records were considered 
in the previous denial and are not new and material.  Also 
added to the claims file since the previous 1992 denial were 
additional service treatment records not previously of record 
and private and VA treatment records which show continued 
treatment for psychiatric complaints.  

The service treatment records are new in that they reflect 
inservice treatment for psychiatric symptoms which were 
determined to preclude further military service.  These 
documents include inservice assessments as to the veteran's 
psychiatric complaints.  This evidence is considered new in 
that it contains information that was not considered at the 
time of the 1992 decision, and it is material because it 
purports to show treatment for psychiatric disability during 
service which was not objectively shown by the evidence 
previously.  

Similarly, also considered new and material are numerous 
private and VA examiners' opinions (as summarized in the 
"factual background" portion of this decision below) 
regarding the etiology of the veteran's psychiatric 
condition.  As these medical opinions, for and against the 
veteran's claim, were not previously of record, they are also 
considered to be new and material.  As the appellant has 
submitted new and material evidence, her claim is reopened.  

Before proceeding with a de novo review of the appellant's 
claim for service connection for a psychiatric condition 
without returning it to the RO for initial consideration, the 
Board must first determine whether or not this would 
potentially harm the appellant's claim.  

The Board's review of the relevant documents in this case, to 
include the October 2004 SOC and supplemental statements of 
the case (SSOCs) in December 2005 and December 2007, shows 
that the RO considered the claim for service connection on a 
de novo basis.  Therefore, as the RO has already in effect 
considered the claim on a de novo basis, no harm can result 
to the appellant if the Board also considers her psychiatric 
claim on a de novo basis without returning it to the RO.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

Factual Background

In numerous statements of record, the veteran asserts that 
her mental illness had its inception during active military 
service.  She relates her inservice psychiatric complaints, 
not to a personality disorder, but to stressors of service to 
include numerous instances (associated with training) where 
she almost drowned.  She also reported that she knew another 
soldier named "[redacted]" who she thought might have drowned.  
She did not recall her last name and when asked through 
correspondence to provide more details as to the approximate 
date and location of the alleged drowning, she did not 
respond with such.  

In support of the veteran's claim, numerous statements were 
submitted by family members and others (e.g., her husband, 
daughters, and reverend) which attest to the change in her 
behavior after discharge from service.  Clearly, these 
statements infer that she incurred a psychiatric disorder 
during service.  An October 2004  statement from a fellow 
soldier attests to the fact that the veteran was on 
medication during service for psychiatric complaints.  The 
soldier served as a nurse with the veteran and recalled that 
they were often mistreated by superiors.  She also recalled 
that the veteran and "[redacted]" were especially poor swimmers 
and that the veteran almost drowned on numerous occasions.  
She said that the veteran was finally separated from service 
due to her physical and mental problems.  

The service treatment records reflect that behavior problems 
(e.g., her "attitude" was discussed in February 1964 and in 
March 1964 it was noted that she was unhappy in the military) 
precipitated psychiatric evaluation.  In February 1964, 
Librium was prescribed.  As a result of exam in March 1964, 
it was determined that she had longstanding personality 
traits of emotional immaturity, dependence, and instability.  
It was determined that this personality disorder precluded 
her from rendering further useful military service.  In an 
April 1964 service document, it was determined that she was 
to receive an honorable discharge from the Navy by reason of 
unsuitability.  On this document it was noted that she was 
examined twice during service in regards to her psychiatric 
complaints.  After the first evaluation, it was thought that 
she might be able to resolve some of her personal problems 
and mature to the extent where she could expend effort 
constructively.  However, she returned to her command, vented 
her feelings to everyone who would listen to her, and stated 
that the psychiatrist refused to listen to her and failed to 
help her.  It was noted that she refused to listen to her 
peers in the performance of her duties.  Accordingly, a 
second consultation was arranged with a board certified 
psychiatrist.  He recommended that she be separated from 
military service.  It was noted on this document that she was 
being separated due to her very immature approach to life and 
her inability to adjust to a Navy environment.  The examiner 
indicated that she refused to accept any responsibility 
whatsoever.  As she could not be relied upon to do the most 
menial tasks, it was questionable if she would ever be of any 
value to the service.  

As noted in the Board's April 2006 remand, the evidence of 
record includes both positive and negative evidence as to 
service incurrence.  A summarization of the evidence follows.  

The record clearly reflects that the veteran received 
extensive medical treatment for a variety of disorders since 
the late 1960s.  In 1967, it was noted that she stayed 
nervous most of the time and Librium was prescribed for 
anxiety.  In the 1970s, she was depressed and severe anxiety 
was assessed.  Longstanding situational anxiety was noted in 
the 1980s and 1900s.  Her treatment for chronic anxiety has 
continued to the present day.  

In correspondence dated in April 2004, the veteran's private 
internist, M. P. M.D., who has noted in other statements that 
he is not a psychiatrist, stated his opinion that the 
veteran's anxiety/depression had their origin during her 
military service.  He added that he had treated the veteran 
since 1979.  Also in support of the opinion that anxiety had 
its onset during service is the opinion of a VA examiner in 
October 2004.  He reviewed the claims folder and examined the 
veteran and determined that it seemed likely that she had 
"some kind of psychiatric difficulty" during service 
related to inservice stressors as reported in the numerous 
statements of record.  The examiner also noted that the 
record showed diagnosis of anxiety and the prescription of 
Librium as early as 1967.  This proximity to service 
discharge reflected inservice psychiatric problems which made 
it likely that military service resulted in psychiatric 
conditions.  

In April 2005, a board of two VA staff psychiatrists reviewed 
the record and examined the veteran.  The report includes the 
veteran's reported history of inservice abuse by her 
superiors, to include one episode when she was emotionally 
abused to the point where she urinated on herself.  The 
examiners felt that the veteran contradicted herself by 
stating that she was always excitable and nervous and then 
stating that she had no psychiatric problems prior to 
military service.  It was their opinion that the veteran's 
symptoms were primarily consistent with a personality 
disorder, and that it did not appear that she developed a 
chronic psychiatric disability while on active duty.  It was 
noted that there was no record of ongoing anxiety or 
nervousness documented during active service.  

In a May 2005 statement, B. C. C., M.D., who treated the 
veteran in 1964 during service, recalled that he saw the 
veteran for headaches (tension vs. muscular) at that time and 
that he also prescribed a tranquilizer due to her anxiety.  
He did not recall for certain but thought that he probably 
started the process for her to be discharged from the 
service.  He also recalled that she baby sat for him and that 
he certainly would not have allowed such if there was any 
question as to her suitability.  He believed that her story 
was "credible" in that there was some evidence that he 
played a role in her discharge from service.  

In correspondence dated in January 2006, Dr. M. P. disputed 
the April 2005 opinion as provided the board of two VA 
psychiatrists' opinion as to the veteran's having a 
personality disorder.  

In addendums to their initial April 2005 VA report, the board 
of two psychiatrists indicated in October 2006 and November 
2007 that their opinion had not changed.  While they did not 
examine the veteran again, it was noted that they had 
reviewed all additional statements submitted since their 
previous report.  

In January 2008, a private psychiatric examiner, B. C., M.D., 
stated that he conducted an "independent review" of the 
record and examined the veteran that month.  His opinion 
favored the veteran's contention that she incurred an 
acquired psychiatric disorder (chronic anxiety) during 
service as a result of inservice stressors.  He opined that 
the record was not convincing that the veteran's inservice 
problems were a personality disorder.  He said that there 
simply was no data which supported that diagnosis under the 
criteria provided for in the Diagnostic and Statistical 
Manual of the American Psychiatric association.  No 
psychological or personality testing was accomplished, and he 
stated that there was never any showing of an enduring 
pattern of inner experience and behavior that deviated 
markedly from the expectations of the individual's culture.  
It was not shown that her symptoms were inflexible and 
pervasive across a broad range of personal and social 
situations or that such was stable and of long duration 
"(and) is not better accounted for as a manifestations or 
consequence of another mental disorder."  In his opinion the 
"other mental disorder" for which she had been treated for 
over 40 years was chronic anxiety.  Thus, as no childhood 
psychiatric difficulties or treatment were shown, her anxiety 
began during her time in service.  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131 (West 2002 & Supp. 2007);  38 C.F.R. § 3.303 
(2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2007).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
psychosis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.307, 3.309  (2007).  

Personality disorders are not disabilities for which service 
connection is granted.  38 C.F.R. § 3.303(c) (2007).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Analysis

It is the Board's conclusion that the evidence is at least in 
relative equipoise as to the onset of an acquired psychiatric 
disorder - chronic anxiety.  Thus, service connection is 
warranted for chronic anxiety.  

While initial review of the record reflects the diagnosis of 
a personality disorder during service, there is argument 
expressed by medical personnel (private and VA) that the 
claimant's inservice psychiatric problems were actually the 
first indication of an acquired psychiatric disorder.  The 
Board cannot ignore competent medical evidence or opinion 
indicating that the veteran had chronic anxiety due to active 
service.  It is also noted that the medical opinions in 
support of the veteran's claim, physicians' opinions in 2004 
(VA) and in 2008 (private), were based on review of the 
entire record and examination of the veteran.  The Board 
finds that these two opinions which favor a grant of service 
connection are premised upon an accurate picture of the 
veteran's history and current condition.  

The Board further observes that, in Alemany v. Brown, 9 Vet. 
App. 518 (1996), the Court noted that in light of the benefit 
of the doubt provisions, an accurate determination of 
etiology is not a condition precedent to granting service 
connection; nor is "definite etiology" or "obvious etiology."  
Moreover, in Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  In Gilbert the Court 
specifically stated that entitlement need not be established 
beyond a reasonable doubt, by clear and convincing evidence, 
or by a fair preponderance of the evidence.  Under the 
benefit of the doubt doctrine established by Congress, when 
the evidence is in relative equipoise, the law dictates that 
the appellant prevails.  Resolving all benefit of the doubt 
in favor of the veteran, the Board concludes that she is 
entitled to a grant of service connection for chronic 
anxiety.


ORDER

Service connection for chronic anxiety is granted.  



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


